Exhibit 10.4

UNCONDITIONAL GUARANTY

          In consideration of Silicon Valley Bank’s (“Bank”) loan to Timeline,
Inc. (“Borrower”), under the Loan and Security Agreement dated the Effective
Date (as defined therein) (the “Agreement”), Analyst Financials, Ltd (UK) 
(“Guarantor”) unconditionally and irrevocably guarantees payment of all amounts
Borrower owes Bank and Borrower’s performance of the Agreement and any other
agreements between Borrower and Bank, as amended from time to time (collectively
the “Agreements”), according to their terms.

          1.  If Borrower does not perform its obligations under the Agreements,
Guarantor will immediately pay all amounts due (including, without limitation,
all principal, interest, and fees) and satisfy all Borrower’s obligations under
the Agreements.

          2.  These obligations are independent of Borrower’s obligations and
separate actions may be brought against Guarantor (whether action is brought
against Borrower or whether Borrower is joined in the action).  Guarantor waives
benefit of any statute of limitations affecting its liability.  Guarantor’s
liability is not contingent on the genuineness or enforceability of the
Agreements.

          3.  Bank may, without notice to Guarantor and without affecting
Guarantor’s obligations under this Guaranty, (a) renew, extend, or otherwise
change the terms of the Agreements; (b) take security for the payment of this
Guaranty or the Agreements; (c) exchange, enforce, waive and release any
security; and (d) apply the security and direct its sale as Bank, in its
discretion, chooses.  All notices or demands by any party about this Agreement
or any other related agreement must be in writing and be personally delivered or
sent by an overnight delivery service, by certified mail, postage prepaid,
return receipt requested.

          4.  Guarantor waives:

 

a)

Any right to require Bank to (i) proceed against Borrower or any other person;
(ii) proceed against or exhaust any security or (iii) pursue any other remedy. 
Bank may exercise or not exercise any right or remedy it has against Borrower or
any security it holds (including the right to foreclose by judicial or
nonjudicial sale) without affecting Guarantor’s liability.

 

 

 

 

b)

Any defenses from disability or other defense of Borrower or from the cessation
of Borrowers liabilities.

 

 

 

 

c)

Any setoff, defense or counterclaim against Bank.

 

 

 

 

d)

Any defense from the absence, impairment or loss of any right of reimbursement
or subrogation or any other rights against Borrower.  Until Borrower’s
obligations to Bank have been paid, Guarantor has no right of subrogation or
reimbursement or other rights against Borrower.

 

 

 

 

e)

Any right to enforce any remedy that Bank has against Borrower.

 

 

 

 

f)

Any rights to participate in any security held by Bank.

 

 

 

 

g)

Any demands for performance, notices of nonperformance or of new or additional
indebtedness.  Guarantor is responsible for being and keeping itself informed of
Borrower’s financial condition. Unless Guarantor requests particular
information, Bank has no duty to provide information to Guarantor.




 

h)

The benefits of California Civil Code sections 2809, 2810, 2819, 2845, 2847, 
2849, 2850, 2899 and 3433.

          5.  Guarantor acknowledges that, to the extent Guarantor has or may
have rights of subrogation or reimbursement against Borrower for claims arising
out of this Guaranty, those rights may be impaired or destroyed if Bank elects
to proceed against any real property security of Borrower by non-judicial
foreclosure.  That impairment or destruction could, under certain judicial cases
and based on equitable principles of estoppel, give rise to a defense by
Guarantor against its obligations under this Guaranty.  Guarantor waives that
defense and any others arising from Bank’s election to pursue non-judicial
foreclosure.  Without limiting the generality of the foregoing, Guarantor waives
all benefits and defenses under California Code of Civil Procedure Sections
580a, 580b, 580d and 726, to the extent they apply.

          6.  If Borrower becomes insolvent or is adjudicated bankrupt or files
a petition for reorganization, or similar relief under the United States
Bankruptcy Code, or if a petition is filed against Borrower and/or any
obligation under the Agreements is terminated or rejected or any obligation of
Borrower is modified or if Borrower’s obligations are avoided Guarantor’s
liability will not be affected and its liability will continue.  If Bank must
return any payment because of the insolvency, bankruptcy or reorganization of
Borrower, Guarantor or any other guarantor this Guaranty will remain effective
or be reinstated

          7.  Guarantor subordinates any indebtedness of Borrower it holds to
Bank; and Guarantor will collect, enforce and receive payments as Bank’s trustee
and will pay Bank those payments without reducing or affecting its liability
under this Guaranty.

          8.  Guarantor will pay Bank’s reasonable attorneys’ fees and other
costs and expenses incurred enforcing this Guaranty.  This Guaranty may not be
waived, revoked or amended without Bank’s prior written consent.  If any
provision of this Guaranty is unenforceable, all other provisions remain
effective.  This Guaranty is the entire agreement among the parties about this
Guaranty.  No prior dealings, no usage of trade, and no parol or extrinsic
evidence may supplement or vary this Guaranty.  Bank may assign this Guaranty
without in any way affecting Guarantor’s liability under it.  This Guaranty
shall inure to the benefit of Bank and its successors and assigns.  This
Guaranty is in addition to the guaranties of any other guarantors and any and
all other guaranties of Borrower’s indebtedness or liabilities to Bank. 
Guarantor may not assign this Agreement or any rights under it without Bank’s
prior written consent, which may be granted or withheld in Bank’s discretion.

          9.  Guarantor represents and warrants that (i) it has taken all action
necessary authorize execute, deliver and perform this Guaranty, (ii) execution,
delivery and performance of this Guaranty do not conflict with any
organizational documents or agreements to which it is party and (iii) this
Guaranty is a valid and binding obligation, enforceable against Guarantor
according to its terms.

          10. Guarantor will do all of the following:

                    10.1  Maintain its legal existence, remain in good standing
in the state of its formation, and continue to qualify in each jurisdiction in
which the failure to qualify could have a material adverse effect on the
financial condition, operations or business.  Maintain all licenses, approvals
and agreements, the loss of which could have a material adverse effect on its
financial condition, operations or business.

                    10.2  Comply with all statutes and regulations if
non-compliance could adversely affect its financial condition, operations or
business.

                    10.3  Execute other instruments and take action Bank
reasonably requests to effect the purposes of this Agreement.

                    10.4  Deliver to Bank complete and current financial
information and other information about Guarantor as Bank may reasonably
request.

2




          11.     This Guaranty is governed by California law, without regard to
conflicts of laws.  GUARANTOR WAIVES ITS RIGHT TO A JURY TRIAL OF ANY ACTION
ARISING OUT OF THIS GUARANTY, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, AND ALL
OTHER CLAIMS.  Guarantor submits to the exclusive jurisdiction of the state and
federal courts in Santa Clara, California.

Date September 10, 2004

 

 

ANALYST FINANCIALS, LTD (UK)

 

 

 

 

By:

/s/ MICHAEL EVANS

 

 

--------------------------------------------------------------------------------

 

Name:

Michael Evans

 

Title:

Managing Director

3